DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the following communication:  Application in Continuation filed on 30 April 2019.
The instant application claims priority to 2 October 2007.
Claim(s) 1-18 is/are pending and present for examination.  Claim(s) 1 and 10 is/are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Examiner cites particular columns and/or paragraphs and line numbers in the references as applied to claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9 August 2019 and 3 September 2019 are being considered by the examiner.


Drawings
The drawings were received on 30 April 2019.  These drawings are accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-16 of U.S. Patent No. 10,447,857. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant invention are anticipated by the patented claims.
Patented claim 8 provides the feature of “uploading heterogeneous CRM non-program data… [which] includes transforming the heterogeneous CRM non-program data…into a standardized format” which anticipates the claimed feature of “obtains, from each of the plurality of contact centers, heterogeneous non-program CRM data transforms the heterogeneous non-program CRM data from an original format maintained by the respective contact center into a standardized format” of instant claim 1.
Additionally, patent claim provides for “generating context-appropriate script questions…”, “routing the consumer communication session to an agent…”, “selecting context-appropriate script questions…”, and “presenting the context-appropriate script questions to the agent” which anticipates the claimed feature of “generates context-appropriate script prompts…”, “routes the consumer communication session…”, “selects context-appropriate script questions”, and “sends context appropriate script prompts” of instant claim 1.
The remainder of the patented claims are replete with limitations which anticipate features of the instant claims.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented 

Claims 1-5, 7-14, and 16-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grossman et al, USPGPUB No. 2005/0182741, filed on 17 February 2004, and published on 18 August 2005, in view of Ra et al, USPGPUB No. 2007/0208858, filed on 8 April 2002, claiming priority to 28 March 2001, and published on 6 September 2007.
As per independent claims 1 and 10, Grossman, in view of Ra, discloses:
A centralized CRM and call routing service for use by multiple enterprises, comprising:
a session control service, located remotely from a plurality of contact centers of a plurality of enterprises, and comprising at least a memory, a processor, and a plurality of programming instructions stored in the memory and operable on the processor, wherein the plurality of programming instructions, when operating on the processor, cause the processor to expose a session control service interface via a public network {See Grossman, [0035], wherein this reads over “In this description and in the following claims, a "network" is defined as one or more data links that enable the transport of electronic data between computer systems and/or modules. When information is transferred or provided over a network or another communications connection (either hardwired, wireless, or a combination of hardwired or wireless) to a computer system, the connection is properly viewed as a computer-readable medium. Thus, any such connection is properly termed a computer-readable medium. Combinations of the above should also be included within the scope of computer-readable media. Computer-executable instructions comprise, for example, instructions and data which cause a general-purpose computer system or special-purpose computer system to perform a certain function or group of functions.”; and [0040], wherein this reads over “In various embodiments described herein, interfaces are used to control association of and access to contacts and corresponding contact data. These interfaces can be created, modified and used through computer software components, such as, for example, computer-executable instructions or computing modules.”}; and 
 a centralized CRM database accessible via the session control service interface {See Grossman, [0038], wherein this reads over “As stored in a centralized data store, the contact can include one or more data structures having fields that define or otherwise include the contact data corresponding to a particular contact”};
wherein the session control service interface:
obtains, from each of the plurality of contact centers, heterogeneous non-program CRM data {See Grossman, [0022], wherein this reads over “In other embodiments, an application that lacks the configuration to natively update schematized contact data receives non-schematized contact data (e.g., through a user-interface provided by a user-interface contact data control) that is to be used to update schematized contact data. The application forwards the non-schematized contact data to a data interface contact data control that abstracts the formatting of the schematized contact data from the application. The schematized contact data is updated based on the non-schematized contact data.”}; 
transforms the heterogeneous non-program CRM data from an original format maintained by the respective contact center into a standardized format {See Grossman, [0023], wherein this reads over “The data interface contact data control stores corresponding schematized contact data such that other applications can access the stored schematized contact data (e.g., in accordance with the contact data schema).”; and [0066], wherein this reads over “A contact data control can translate user-entered contact data into schematized contact data. A contact control data can invoke a parser to parse user-entered data into appropriate data formats of a contact data schema.”};
stores the transformed CRM data in the centralized CRM database {See Grossman, [0046], wherein this reads over “According to various methods and systems described herein, schematized contact data 108 can be stored in a centralized contact store.”};
generates context-appropriate script prompts based on the transformed CRM data and storing the generated context-appropriate script questions in the centralized CRM database {See Ra, [0052], wherein this reads over “In accordance with an embodiment of the invention, script definition information is stored in a database as the various flowcharts in FIGS. 2-6 are created by the administrator 22. As an example, when a question object is dropped into the display area 38 and then connected to other question objects by branches, the user interface 36 (or other software or component) stores the corresponding script definition information in the database. The script definition information can include an identifier for the particular question object, an identifier for a question object from which it branches, an identifier for a question object to which it branches, the text of the question itself, the answer type, the page and script to which the question object belongs, the language of the question, its font or color, or other type of script definition information or information related to the various inter-relationships of the objects”};
receives a consumer communication session of one of a plurality of media types {See Ra, [0067], wherein this reads over “In one embodiment, the engine 106 can be used to present logical structures to the agent 22 (or 24), such that when the customer 14 (or 16) contacts the customer service component 20, the engine 106 can run the appropriate script for viewing by the agent 22, thereby allowing the agent 222 to ask the customer 14 the proper questions in the proper sequence”}; 
routes the consumer communication session to an agent of a first multimedia contact center {See Ra, [0067], wherein this reads over “In one embodiment, the engine 106 can be used to present logical structures to the agent 22 (or 24), such that when the customer 14 (or 16) contacts the customer service component 20, the engine 106 can run the appropriate script for viewing by the agent 22, thereby allowing the agent 222 to ask the customer 14 the proper questions in the proper sequence”}; 
selects context-appropriate script questions based on the plurality of media types from the consumer communication session {See Ra, [0069], wherein this reads over “In operation during run-time, a particular script is first selected by one of the agents 24 or 26, for example. Selection of the specific script may be performed by using the user interface 36 (or other interface) to select the script from a list or menu, such as from the menu bar 46 of FIG. 2. Upon selection of the script, the loader 114 searches the database 92 for database entries that correspond to the selected script. This may be done, in one embodiment, by searching tables in the database 92 that have identifiers corresponding to the selected script”}; and 
sends context-appropriate script prompts to the agent of the first contact center {See Ra, [0073], wherein this reads over “Once the script has been loaded by the loader 114, an execution unit 116 works in conjunction with an intermediate component 118 to render representations of portions of the script (such as questions, branches, and text) on a user interface component 120. Once displayed by the user interface component 120, the script can be presented (orally by telephone, for instance) by the agent 24 (or 26) to the customer 14 or other customer”}. 
Grossman is directed to the invention of simplifying access to schematized contact data.  Grossman fails to disclose the claimed features of “generates context-appropriate script prompts based on the transformed CRM data and storing the generated context-appropriate script questions in the centralized CRM database,” “receives a consumer communication session of one of a plurality of media types,” “routes the consumer communication session to an agent of a first multimedia contact center,” “selects context-appropriate script questions based on the plurality of media types from the consumer communication session,” and “sends context-appropriate script prompts to the agent of the first contact center.”
Ra is directed to the invention of a CRM system which utilizes session data to execute and resume a session.
As per the claimed feature of “generates context-appropriate script prompts based on the transformed CRM data and storing the generated context-appropriate script questions in the centralized CRM database,” Ra discloses that “script definition information is stored in a database as the various flowcharts in FIGS. 2-6 are created by the administrator 22.”  See Ra, [0052].  Additionally, Ra discloses that “when a question object is dropped into the display area 38 and then connected to other question objects by branches, the user interface 36 (or other software or component) stores the corresponding script definition information in the database.”  Id.  That is, Ra discloses that a script definition information (i.e. the claimed feature of “context-appropriate script questions”) may be stored in the database (i.e. the claimed feature of “stored in the centralized database”).
As per the claimed feature of “receives a consumer communication session of one of a plurality of media types,” Ra discloses that “when the customer 14 (or 16) contacts the customer service component 20, the engine 106 can run the appropriate script for viewing by the agent 22, thereby allowing the agent 222 to ask the customer 14 the proper questions in the proper sequence.”  Id, [0067].  That is, Ra 
As per the claimed feature of “routes the consumer communication session to an agent of a first multimedia contact center,” Ra discloses that “when the customer 14 (or 16) contacts the customer service component 20, the engine 106 can run the appropriate script for viewing by the agent 22, thereby allowing the agent 222 to ask the customer 14 the proper questions in the proper sequence.” Id.  That is, Ra discloses that when a customer contacts the customer service component, an appropriate script is provided for viewing by the agent (i.e. “routes the consumer communication session to an agent”).
As per the claimed feature of “selects context-appropriate script questions based on the plurality of media types from the consumer communication session,” Ra discloses that “a particular script is first selected by one of the agents 24 or 26, for example” and “[s]election of the specific script may be performed by using the user interface 36 (or other interface) to select the script from a list or menu, such as from the menu bar 46 of FIG. 2.” Id, [0069].  That is, Ra discloses that an agent may select a particular script.  Wherein the scripts of Ra include questions, Ra would read upon the claimed feature of “selects context-appropriate script questions.”
As per the claimed feature of “sends context-appropriate script prompts to the agent of the first contact center,” Ra discloses that [o]nce the script has been loaded by the loader 114, an execution unit 116 works in conjunction with an intermediate component 118 to render representations of portions of the script (such as questions, branches, and text) on a user interface component 120” such that “[o]nce displayed by the user interface component 120, the script can be presented (orally by telephone, for instance) by the agent 24 (or 26) to the customer 14 or other customer.” Id, [0073].  That is, Ra discloses that a script may be rendered to an agent (i.e. “sends context-appropriate script prompts to the agent”) on a user interface.
Accordingly, wherein Ra is directed to providing a CRM system for generating and presenting context-appropriate script prompts, it would have been obvious to one of ordinary skill in the art before the effective filing date to improve the prior art of Grossman, such that the schematized contact data may be used in conjunction within the CRM system.  That is, wherein the CRM system is comprised of customer 
As per dependent claims 2 and 11, Grossman, in view of Ra, discloses:
The service of claim 1, wherein the centralized CRM database further includes a configuration database describing the CRM non-program data {See Grossman, [0078], wherein this reads over For example, contact data control 106 can receive non-schematized contact data 109” and “Schematized contact data 111 can conform to contact data schemas that correspond to schematized contact data 108.”}. 
As per dependent claims 3 and 12, Grossman, in view of Ra, discloses:
The service of claim 2, wherein the transforming is performed in accordance with information in the configuration database {See Grossman, [0078], wherein this reads over For example, contact data control 106 can receive non-schematized contact data 109. Contact data control 106 can convert non-schematized contact data 109 to corresponding schematized contact data 111. Schematized contact data 111 can conform to contact data schemas that correspond to schematized contact data 108. Contact data control 106 can store schematized contact data 111 in schematized contact data 108. Accordingly, applications that lack the configuration to natively update schematized contact data can (indirectly) update schematized contact data through contact data control 106. Storing schematized contact data 111 in schematized contact data 108 (e.g., a centralized data store) can make schematized contact data 111 accessible to other applications. “}. 
As per dependent claims 4 and 13, Grossman, in view of Ra, discloses:
The service of claim 3, wherein the configuration database includes a web interface, and wherein the information in the configuration database can be provided or modified via the web interface {See Grossman, [0085], wherein this reads over “Computer system 520 includes network interface 553, through which computer system 520 receives data from external sources and/or transmits data to external sources. As depicted in FIG. 5, network interface 553 facilitates the exchange of data with remote computer system 583 via link 551.”}. 
As per dependent claims 5 and 14, Grossman, in view of Ra, discloses:
{See Ra, [0066], wherein this reads over “During importing, an import engine 102, which can be embodied in hardware or software or both, reads the file 100. The import engine 102 then generates new entries or records in a database 104, or generating another file having the script definition information and storing that file in a file system. The new records correspond to the file 100, and as such, comprise a copy of the original script definition 90”}. 
As per dependent claims 7 and 16, Grossman, in view of Ra, discloses:
The service of claim 4, further comprising providing a session database of the first contact center, the session database being located remotely from the plurality of contact centers, wherein information about consumer communication sessions handled by the first contact center is stored in the session database {See Ra, [0019], wherein this reads over “According to an embodiment of the invention, the saving process includes extracting run-state information and serializing that information into a file. The resuming process in an embodiment includes de-serializing the information in the file, and then attaching that information into a script session.”}. 
As per dependent claims 8 and 17, Grossman, in view of Ra, discloses:
The service of claim 4, wherein the web interface allows the enterprise to create its own customized CRM applications using the CRM non-program data {See Grossman, [0062], wherein this reads over “A contact data control can allow a user to define how data is presented. Users can specify fields that are to be presented, the locations of fields on an interface, the format of contact data within a field, etc. For example, a user may specify that telephone numbers are to be presented without parenthesis around the area code.”}. 
As per dependent claims 9 and 18, Grossman, in view of Ra, discloses:
The service of claim 8, wherein the enterprise's creation of customized CRM applications is facilitated by the use of automated or partially-automated wizards or self-explanatory user interfaces that assist enterprises in specifying configuration data {See Grossman, [0058], wherein this reads over “A contact data control can utilize a pop-up to edit model that facilitates entering of contact data that is subsequently automatically merged to present a simplified view mode. Selection of a pop-up option can cause an interface for entering additional contact data to be presented. FIG. 4C illustrates presentation of interface 411 in response to selection of pop-up option 409. Selection of an option within interface 411 can cause data fields to be presented. For example, selecting "E-mail" can cause an e-mail address field to be presented. An e-mail address entered into the field can be automatically merged into the contact data 401. FIG. 4D illustrates presentation of contact data 401 with a field 408 containing a merged e-mail address”}.
Claims 6 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grossman, in view of Ra, and in further view of Official Notice.
As per dependent claims 6 and 15, the Office takes Official Notice of the claimed feature directed to “wherein the uploaded CRM non-program data includes spreadsheet data.”  It would have been obvious and widely-known to one of ordinary skill in the art before the effective filing date that CRM data may include “spreadsheet data.”  That is, wherein Ra is directed to utilizing a plurality of file formats, it would have been obvious to one of ordinary skill before the effective filing date to improve the prior art of Ra with the widely-known file format of spreadsheet data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 


/Paul Kim/
Examiner
Art Unit 2152



/PK/